Citation Nr: 1115358	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  06-14 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from March 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied the Veteran's claim for service connection for PTSD.

Throughout the pendency of this appeal, the Veteran's claim has been adjudicated as one of service connection for PTSD.  However, during the pendency of this appeal, a private examiner diagnosed the Veteran as having another psychiatric disorder, specifically a dysthymic disorder.  In statements included in the record, the Veteran claimed to have experienced depressive symptomatology since discharge from service.  Therefore, the Board finds that the claim should be classified as one of service connection for a psychiatric disorder, to include PTSD and a dysthymic disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a health disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In the January 2004 VA rating decision from which this appeal arises, the RO also denied service connection for a right wrist disorder, specifically de Quervain's tenosynovitis.  In November 2004, the Veteran filed a Notice of Disagreement, expressing disagreement with the RO's denials of service connection for both PTSD and a right wrist disorder.  In March 2006, the RO issued a Statement of the Case, and, in April 2006, the Veteran submitted a Substantive Appeal to the Board, appealing the RO's decisions regarding both issues.  Subsequently, in a January 2010 rating decision, the RO granted service connection for a right wrist disorder, specifically de Quervain's tenosynovitis.  As this represented a full grant of the Veteran's claim for service connection for a right wrist disorder, this issue is no longer in appellate status, and is not before the Board.  

The Veteran requested a hearing before the Board, seated at the RO, but subsequently withdrew this request. 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is required before the issue on appeal is ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2010). 

The Veteran essentially claims that he developed a psychiatric disorder during service.  In an April 2003 private treatment record, a private examiner wrote that the Veteran had PTSD from the Vietnam War.  In an August 2004 private treatment record, specifically a neuropsychological evaluation performed by the same private examiner, the Veteran stated that he had experienced depression off and on since the 1970s after leaving service.  In this record, the private examiner, after interviewing the Veteran, diagnosed a cognitive disorder NOS; PTSD, partially resolved; and a dysthymic disorder.  The Board notes that, in both the April 2003 and August 2004 private treatment records, the private examiner did not note a nexus between the diagnosed PTSD and a specific in-service stressor.  

In support of the claim, during the pendency of the appeal, the Veteran submitted undated letters written by family members.  In one such letter, the Veteran's brother stated that he was in service during the same period as the Veteran.  He indicated that he visited his brother (the Veteran) while his brother was stationed in Japan during service in 1968.  During this visit, the Veteran's brother thought that the Veteran seemed a "lot different" than he had been prior to entering service.  The Veteran's brother wrote that the Veteran was never the same after service.  He indicated that, following discharge, the Veteran started drinking heavily, experienced mood swings, and attempted to commit suicide.  

In an additional letter, the Veteran's wife, who knew the Veteran prior to his entry into service, stated that she noticed that the Veteran changed upon return from service.  She stated that, since service, the Veteran had become more solitary, staying home alone and drinking to excess.  

In an additional letter, the Veteran's daughter, who was born eight years after the Veteran's discharge from service, wrote that, while growing up, her father would yell at her, drink to excess, and often threaten to commit suicide.  

VA has not provided the Veteran with a VA psychiatric examination or a VA medical opinion to determine the nature and etiology of any psychiatric disorder.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), stated that an examination is required when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See also 
38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010). 

With respect to the need for an indication that the Veteran's current disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.

The Veteran's service treatment records contain no report of psychiatric treatment during service.  However, the Veteran has reported experiencing depressive symptoms since discharge from service.  He has also submitted evidence written by relatives who knew him both before and after service.  In these letters, the authors report that the Veteran exhibited noticeably different behavioral patterns after service, including excessive drinking, isolation, and suicidal tendencies.  Considering that the Veteran has submitted lay evidence indicating symptoms of a potential psychiatric disorder existing since discharge from service, a VA examination with a nexus opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the Veteran for a VA psychiatric (mental disorders) examination to ascertain the nature and etiology of any current psychiatric disability, to specifically include PTSD.  The relevant medical evidence from the claims folder should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  An interview of the Veteran regarding his psychiatric history, a psychiatric examination, and all tests and studies required to respond to the following questions should be performed.  The VA examiner should list all current psychiatric disabilities and clearly address the following:

(i)  As to any current diagnosis of PTSD, the VA examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's claimed stressors are adequate to support a diagnosis of PTSD, and that the Veteran's PTSD is related to the claimed stressors.  In addition, the VA examiner should specifically state whether the underlying stressor is related to the Veteran's fear of hostile military activity.

(ii)  Regardless of whether the VA examiner diagnoses the Veteran as having PTSD, the VA examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any other acquired psychiatric disability was first manifested in service or is otherwise related to service.  

A complete rationale should be given for any opinion provided.  If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc).  The examiner should identify the relevant testing or other information needed to provide the requested opinion.  If development is required, the development should be conducted and the claims file returned to the VA examiner.

2.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


